--------------------------------------------------------------------------------

EXHIBIT 10.1
 
AMENDMENT NO. 1
TO
CONTRIBUTION AGREEMENT


This AMENDMENT NO. 1 (this “Amendment”) is made as of the 8 day of November,
2010, by and among Liberty International Holdings Limited, a private company
limited by shares organized under the laws of England and Wales (“LIH”), Equity
One, Inc., a Maryland corporation (“Equity One”), and Capital Shopping Centres
plc, a public limited company organized under the laws of England and Wales
(“CSC”).
 
WHEREAS, LIH, Equity One and CSC are parties to that certain Contribution
Agreement, dated as of May 23, 2010 (the “Contribution Agreement”);
 
WHEREAS, LIH, Equity One and CSC desire to amend certain terms of the
Contribution Agreement as set forth herein; and
 
WHEREAS, all capitalized terms used herein and not otherwise defined herein
shall have the meanings set forth in the Contribution Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
 
1.
Amendment to Section 1.1 (Defined Terms).  Section 1.1 of the Contribution
Agreement is hereby amended to amend and restate in its entirety the definition
of Working Capital Threshold as follows:

 
“Working Capital Threshold” means zero unless the closing of the sale of that
certain property located on South Figueroa Street in Los Angeles, California as
contemplated by that Agreement for Purchase and Sale of Property, made as of
October 27, 2010, by and between Capital Oak Venture, LLC and Mount St. Mary’s
College (the “Figueroa Property”) has occurred, in which case the Working
Capital Threshold will be increased by an amount equal to the net proceeds from
the sale of the Figueroa Property.  For purposes of this definition, “net
proceeds” shall mean the purchase price for the Figueroa Property less all
income taxes payable in connection with the sale of the Figueroa Property and
less all out-of-pocket costs or expenses paid or incurred by the Company or its
subsidiaries from and after May 23, 2010 in connection with positioning for sale
and selling the Figueroa Property; provided, that if the aggregate amount of
such costs and expenses exceeds $500,000, the amount of such excess shall be
subject to Equity One’s approval, such approval not to be unreasonably withheld
or delayed.”
 
2.
Amendment to Section 2.4 (Closing Date).  Section 2.4 of the Contribution
Agreement is hereby amended to amend and restate in its entirety the first
sentence thereof as follows:

 
“Unless this Agreement is sooner terminated or extended pursuant to its terms,
the closing of the transactions contemplated by this Agreement (the “Closing”)
shall take place on January 4, 2011 or such other date as agreed to by Equity
One and LIH, subject, in any case, to each of the closing conditions specified
in Article 6 hereof having been satisfied, or to the extent permitted, waived
(other than those conditions that by their nature are to be satisfied at the
Closing, but subject to the satisfaction or waiver of those conditions) (such
date, the “Closing Date”).”
 
 
 

--------------------------------------------------------------------------------

 

3.
Amendment to Section 2.5(a)(v) (Deliverables at Closing - Subscription
Agreement; Equity One Shares).  Section 2.5(a)(v) of the Contribution Agreement
is hereby amended and restated in its entirety as follows:

 
“(v)          Subscription Agreement; Equity One Shares. To LIH, signature
page(s) to the Subscription Agreement, dated as of the Closing Date and duly
executed by Equity One and to LIH (or, at LIH’s election, any member of the
Liberty Group (as defined in the Equityholders Agreement) designated by LIH) the
shares of Equity One Common Stock to be delivered pursuant to the terms of the
Subscription Agreement;”
 
4.
Amendment to Sections 4.1(s)(xiv) and (xv) (Tax Matters).  Sections 4.1(s)(xiv)
and (xv) of the Contribution Agreement are hereby amended and restated in their
entirety as follows:

 
“(xiv)       If the Company’s taxable year beginning on January 1, 2011 ended
with the Closing, no more than 5% of the gross income for the Company for such
period would be derived from the sources not described in Section 856(c)(2) of
the Code and the distributions made by the Company on or prior to the Closing
Date would not be less than the Company’s real estate investment trust taxable
income within the meaning of Section 857(b)(2) of the Code for such taxable
year;
 
(xv)          Since January 1, 2011, the Company has not recognized any gain
from the sale or disposition of a United States real property interest within
the meaning of Section 897(c) of the Code;”
 
5.
Amendment to Section 5.13(c) (Consent of Mortgage Lenders).  Section 5.13(c) of
the Contribution Agreement is hereby amended and restated in its entirety as
follows:

 
“(c)          Subject to Section 5.13(a) above, in the event a Mortgage Consent
is not received for any Property by November 15, 2010, then Equity One shall
have the right, by written notice to LIH on or prior to such date, to assume all
negotiations with the relevant lenders during the period from November 15, 2010
through January 4, 2010 for the purpose of procuring such Mortgage Consent by
the Closing Date; provided, however, that in exercising its rights under this
Section 5.13(c), Equity One shall be responsible for any incremental cost to
obtain those Mortgage Consents with respect to which Equity One exercises its
rights hereunder, and LIH shall continue to be solely responsible for the costs
set forth in Section 5.13(b) in obtaining such Mortgage Consents.  The exercise
of such rights shall be at the election of Equity One; provided, that at all
times during such period Equity One shall continue to use its commercially
reasonable efforts to obtain such Mortgage Consents.”
 
 
2

--------------------------------------------------------------------------------

 

6.
Amendment to Section 5.20 (Name Change).  Section 5.20 of the Contribution
Agreement is hereby amended and restated in its entirety as follows:

 
“5.20        Name Change.  At Equity One’s discretion, and as soon as reasonably
practicable (but in no event earlier than January 1, 2012), Equity One shall
(directly or indirectly) cause EQY-CSC to cause the Company to file a
certificate of amendment to the Amended and Restated Certificate of
Incorporation of the Company for the purpose of changing the Company’s name.”
 
7.
Addition of Section 6.5.  The Contribution Agreement is hereby amended by adding
a new Section 6.5 as follows:

 
 
“6.5.         Payment of the Serramonte Loan.  Equity One, LIH and CapCo agree
that simultaneously with the Closing, Equity One (or an Affiliate) shall wire
sufficient funds (the “Payoff Amount”) to the lender(s) to pay off the
Promissory Note, dated July 13, 2004, by Daly City Serramonte Center, LLC
(“Borrower”) (which note is the mortgage loan for Serramonte Center) (such loan,
the “Serramonte Loan” and such wire transfer, the “Serramonte Loan
Repayment”).  In consideration for the Serramonte Loan Repayment, Equity One (or
its Affiliate) shall be issued a number of Class B Shares in EQY-CSC equal to
the Payoff Amount divided by $16.50, and Exhibit A to the EQY-CSC Operating
Agreement shall be revised to reflect such issuance.  As set forth in that
certain letter agreement, dated October 14, 2010, Equity One acknowledges that
the lender will be entitled to a fee of $450,000 in the event the Serramonte
Loan Repayment is not effected on the Closing Date and that neither Equity One
nor Borrower nor any of their Affiliates will be entitled to any indemnification
or reimbursement (under this Agreement or otherwise) from LIH, CSC or any of
their Affiliates for such $450,000 fee if Equity One elects not to effect the
Serramonte Loan Repayment.  CapCo shall keep Equity One informed on a reasonably
current basis on the status of a pay-off letter for the Serramonte Loan.”
 
8.
Amendment to Section 5.22 (Registration Statement).  Section 5.22 of the
Contribution Agreement is hereby amended and restated in its entirety as
follows:

 
“5.22        The Registration Statement.  Equity One has filed with the SEC an
automatic shelf registration statement (as defined under Rule 405 under the
Securities Act) on Form S-3 (File No. 333-166800), including a base prospectus
dated May 13, 2010, relating to certain securities of Equity One (the
“Registration Statement”).  Prior to the Closing, Equity One will prepare a
prospectus supplement specifically relating to the shares of EQY Common Stock
received by LIH under the Transaction Documents or issuable in redemption of LIH
LLC Shares (the “Prospectus Supplement”), provided, however, that before filing
the Prospectus Supplement, Equity One will furnish a copy of the Prospectus
Supplement proposed to be filed to LIH and provide reasonable time for LIH and
its counsel to comment upon the Prospectus Supplement.  Equity One shall file
the Prospectus Supplement with the SEC no later than the Closing Date.  As of
its effective date and as of the Closing Date, the Registration Statement will
not include any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.  In connection with the filing of the Prospectus Supplement, LIH
shall furnish in writing to Equity One such information regarding LIH (and any
of its Affiliates) requested by Equity One as is necessary or it reasonably
deems advisable for inclusion in the Prospectus Supplement.  If the Registration
Statement is effective and the Prospectus Supplement is filed and available for
use as of the Closing Date, Equity One shall have satisfied its obligation to
file an Initial Registration Statement under the Registration and Liquidity
Rights Agreement.”
 

 
3

--------------------------------------------------------------------------------

 

9.
Amendment to Section 7.1(a)(ii) (Termination).  Section 7.1(a)(ii) of the
Contribution Agreement is hereby amended and restated in its entirety as
follows:

 
“(ii) by either LIH or Equity One, as the case may be, if the Closing shall not
have occurred by January 31, 2011 (the “Termination Date”);”
 
10.
Amendment to Section 7.6 (Amended EQY Charter).  Section 7.6 of the Contribution
Agreement is hereby amended and restated in its entirety as follows:

 
“7.6          [RESERVED].”
 
11.
Amendment of Operating Agreement of EQY-CSC LLC.  The form of Operating
Agreement of EQY-CSC LLC attached to the Contribution Agreement as Exhibit D is
hereby amended by adding a new definition to Section 1.1 (Definitions) and
adding a new Section 5.7 as follows:

 
“CapCo Excise Tax” shall mean the lesser of (x) the aggregate amount of any
excise taxes actually paid by CapCo pursuant to Section 4981 of the Code (and
any analogous provision of state law) with respect to its 2011 taxable year and
(y) $866,000.
 
“5.7          Reduction of LIH Distributions for CapCo Excise Tax.


(a)            Notwithstanding the foregoing provisions of this Article 5, the
amount that (but for this Section 5.7(a)) would otherwise be distributable in
respect of Class A Shares held by the LIH Shareholder(s) pursuant to Section
5.1(a) shall be reduced by the amount of the CapCo Excise Tax.  Such reduction
shall take place in the taxable year in which the CapCo Excise Tax is actually
paid by CapCo.  The amount of such reduction shall be treated as having been
distributed to the LIH Shareholder(s), pursuant to Section 5.1(a) at the time of
such reduction for purposes of the relevant provisions of this Agreement (other
than those relating to the maintenance of Capital Accounts and the allocation of
Net Income, Net Loss or items of Net Income or Net Loss) and shall increase the
amount of Available Cash distributable to holders of Class B Shares.
 
(b)            If the amount distributable in respect of Class A Shares held by
the LIH Shareholder(s) is reduced under Section 5.7(a), CapCo shall, and Equity
One shall cause CapCo to, deliver to the LIH Shareholder(s) a copy of the tax
return with respect to which the applicable CapCo Excise Tax is payable.  Such
tax return shall be delivered to the LIH Shareholder(s) within five Business
Days after request therefor by the LIH Shareholder(s).
 
 
4

--------------------------------------------------------------------------------

 

(c)            Notwithstanding the foregoing provisions of this Article 5, if
CapCo receives any refund of, or credit with respect to, any CapCo Excise Tax
(an “Excise Tax Refund”), the amount that (but for this Section 5.7(c)) would
otherwise be distributable in respect of Class A Shares held by the LIH
Shareholder(s) shall be increased by the amount of the Excise Tax Refund.
 
(d)            CapCo shall, and Equity One shall cause CapCo to, use
commercially reasonable efforts to mitigate the amount of any CapCo Excise Tax
imposed on CapCo in connection with any sale of any property owned directly or
indirectly by CapCo, including (without limitation) by structuring prospective
sales as like kind exchanges within the meaning of Section 1031 of the Code;
provided, however, that no provision of this Agreement or any other Transaction
Document shall require CapCo to (A) dispose of any asset in a like kind exchange
if CapCo determines in good faith that a fully taxable disposition would produce
materially greater after-tax proceeds to CapCo or (B) make the “required
distribution” within the meaning of Section 4981 of the Code with respect to its
2011 taxable year if, during such year, CapCo or one or more of its direct or
indirect subsidiaries (other than a taxable REIT subsidiary) engaged in a sale,
exchange, or other disposition of any asset, including a sale or exchange that
will be reported as qualifying in its entirety for tax-deferred
treatment.  Equity One agrees to confer with LIH before CapCo engages in an
asset transfer that would be taxable in whole or in part if such transaction
would result in any CapCo Excise Tax. In any event, Equity One agrees to notify
LIH as promptly as practicable after determining that any CapCo Excise Tax will
be or has been incurred and the amount thereof and the facts pertaining
thereto.”
 
12.
Amendment of Tax Matters Agreement.  The form of Tax Matters Agreement attached
to the Contribution Agreement as Exhibit H thereto is hereby removed and
replaced in its entirety with the form of Tax Matters Agreement attached hereto
as Exhibit A hereto.

 
13.
Amendment to Schedule 3.1 (Working Capital).  Section 1(A) of Schedule 3.1
(Current Assets) is hereby amended and restated in its entirety as follows:

 
“A.           Current Assets.  Except as set forth in this Schedule 3.1, (i)
current assets of the Company means the sum of the following line items as
reflected on the Company’s balance sheet: cash, time certificates of deposit,
money market accounts, notes and accounts receivable and prepaid expenses; (ii)
current assets of Trio means the sum of the following line items as reflected on
Trio’s balance sheet: cash, intercompany cash and accounts receivable; and (iii)
current assets of the Company shall be increased by an amount equal to the sum
of all reasonable out-of-pocket costs or expenditures paid or incurred by the
Company or any of its subsidiaries following the date of the Contribution
Agreement in connection with preparing to market and/or marketing a Property for
sale at Equity One’s request. As of November 5, 2010, Equity One has requested
that the following Properties be prepared for marketing and/or marketed: (1)
Pacific Financial Center, 800 West Sixth Street, Los Angeles, California, 90017;
(2) Park Plaza, 1303 J Street, Sacramento, California 95814; (3) Danville-San
Ramon Medical Center, 901-919 San Ramon Valley Boulevard, Danville California
94526; (4) Trio Apartments, 621 Colorado Boulevard, Pasadena, California 91101;
(5) 595 East Colorado Boulevard, Pasadena, California 91101; and (6) 625 3rd
Street, San Francisco, California 94107.  For the avoidance of doubt, LIH and
CapCo acknowledge and agree that the sale of any such Property (or the entry
into any agreement to sell any such Property) shall require the prior written
consent of Equity One, which consent shall not be unreasonably withheld or
delayed, in accordance with the terms of Section 5.1 of the Contribution
Agreement.”
 
 
5

--------------------------------------------------------------------------------

 

14.
Interpretation.  The Contribution Agreement shall not be amended or otherwise
modified by this Amendment except as set forth in Sections 1 through 13 of this
Amendment.   The provisions of the Contribution Agreement that have not been
amended hereby shall remain in full force and effect.  The provisions of the
Contribution Agreement amended hereby shall remain in full force and effect as
amended hereby. In the event of any inconsistency or contradiction between the
terms of this Amendment and the Contribution Agreement, the provisions of this
Amendment shall prevail and control.

 
15.
Reference to the Agreement.  On and after the date hereof, each reference in the
Contribution Agreement to “this Agreement”, “hereof” and “herein” and words of
similar import shall, unless otherwise stated, be construed to refer to the
Contribution Agreement as amended by this Amendment.  No reference to this
Amendment need be made in any instrument or document at any time referring to
the Contribution Agreement, a reference to the Contribution Agreement in any
such instrument or document to be deemed to be a reference to the Contribution
Agreement as amended by this Amendment.

 
16.
Multiple Counterparts.  This Amendment may be executed manually or by facsimile
in multiple counterparts.  If so executed, all of such counterparts shall
constitute but one agreement, and, in proving this Amendment, it shall not be
necessary to produce or account for more than one such counterpart.

 
17.
Governing Law.  This Amendment shall be governed by and construed in accordance
with the internal Laws of the State of New York applicable to agreements made
and to be performed entirely within such State, without regard to the conflicts
of law principles of such State.

 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.
 

 
LIBERTY INTERNATIONAL HOLDINGS LIMITED
                 
By:
/s/David Fischel    
Name:
David Fischel    
Title:
Director                    
CAPITAL SHOPPING CENTRES PLC
                 
By:
/s/David Fischel    
Name:
David Fischel    
Title:
Director                     
EQUITY ONE, INC.
                 
By:
/s/Jeffrey S. Olson     
Name: 
Jeffrey S. Olson     
Title:
Chief Executive Officer  



 
Signature Page to Amendment No. 1 to Contribution Agreement

 
 

--------------------------------------------------------------------------------

 

Exhibit A
 
[Tax Matters Agreement]
 
 

--------------------------------------------------------------------------------